DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and a Declaration filed on 02/22/22 and an IDS filed on 11/30/21. Claims 1-2, 5 and 13 have been amended, no claim has been cancelled or added. Claims 5 and 7 remain withdrawn. Accordingly, claims 1-2, 6 and 10-18 remain under examination on the merits.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asmanex® HFA Drug label (approved 1987 and revised on 4/2014) in view of Corr et al (WO 2012156711), Sequeira et al (US 20100143269), Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Asmanex® HFA Drug label discloses an inhalation aerosol comprising 100 or 200 mcg mometasone furoate, HFA 227, ethanol and oleic acid dispensed from a metered dose inhaler (See pages 1, 4, 8, 17, and 28 of the attached label).   
It is also disclosed that the formulation is in a suspension form and requires shaking before each use (See pages 8, 17 and 29). 
Asmanex® HFA drug label lacks a disclosure on HFA 152a (R-152a) or the settling time of the suspension. These are known in the art as taught by Corr et al, Sequeira et al, Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Corr et al teach a pharmaceutical composition comprising a drug, 1 ,1-difluoroethane (R-152a) propellant and ethanol that is suitable for delivering the drug, especially from a pressurised aerosol container using a metered dose inhaler (MDI).  The drug formulation will comprise a propellant, in which the drug is dissolved, suspended or dispersed, and may contain other materials such as co-solvents, surfactants and preservatives (See Page 1, lines 1-3 and 18-20). 
Corr et al disclose that there is a need for an MDI aerosol formulation that has a reduced GWP in comparison with R-134a and R-227ea, that has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives and with reduced irritancy (See page 3, line 33-34 to page 4, line 2).
Thus, Corr et al disclose the use of a propellant consisting essentially of and preferably consisting entirely of 1 ,1- difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1 ,1 ,1 ,2-tetrafluoroethane (R-134a) is used as the propellant (See page 4, lines 4-10).
It is disclosed that “By the term "consists essentially of” we mean that at least 90 weight %, preferably at least 95 weight %, more preferably at least 98 weight % and especially at least 99 weight % of the propellant component is 1 ,1-difluoroethane 
(R-152a)” (See page 5, lines 13-18). 
Corr et al, in a preferred embodiment, provide a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler, which consists essentially of: (a) a liquefied propellant component consisting essentially of and preferably consisting entirely of 1 ,1-difluoroethane (R-152a); (b) ethanol; and (c) a drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone, dipropionate (BDP) and fluticasone propionate (FP) (See page 7).

Compressed Air Dusters and Environmental Concerns disclose that HFC-134a is much more damaging to the climate with a global warming potential (GWP) of 1,300 and an atmospheric lifetime of about 14 years. HFC-152a has a GWP of 140 and an atmospheric lifetime of approximately 1.5 years. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a.    

Sequeira et al teach a process for producing non-toxic formulations that are substantially free of CFC's that have improved stability and compatibility with the medicament and which are relatively easily manufactured (See [0009]).
Sequeira et al disclose a metered dose inhaler containing an aerosol suspension formulation for inhalation, said aerosol suspension formulation for inhalation comprising: an effective amount of mometasone furoate; an effective amount of formoterol fumarate; a dry powder surfactant; and 1,1,1,2,3,3,3,-heptafluoropropane (See [0010], [0013], [0015], [0023], [0026]). 
The said formulations may also comprise an excipient such as ethanol and a surfactant such as oleic acid and polyethylene glycol (See [0029], [0030] and Examples 3-5).
It is further disclosed that the said formulation contains less than 0.1% of an epoxide degradation product of mometasone furoate (See [0014]) and [0066]). 
Sequeira et al disclose that a surfactant is frequently included in aerosol formulations, for purposes such as assisting with maintaining a stable suspension of the drug and lubricating the metering valve. The said formulation does not require a surfactant for maintenance of ready dispersability (such as by moderate agitation immediately prior to use), as the drugs form loose floccules in the propellant and does not exhibit a tendency to settle or compact (See [0030]). 
The active ingredients may be put into the containers housing the formulation as follows: the container that houses the medication can be filled with medicine, ethanol and a surfactant in single or multiple steps, preferably in a single step. Similarly, the propellant or mixture of propellants may be added to the container in the same or in multiple steps (See [0033]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Corr et al, Sequeira et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) with Asmanex® HFA Drug label to arrive at the instant invention. It would have been obvious to have combined the references because Asmanex® HFA Drug label teach inhalable suspension formulations comprising mometasone furoate, HFA 227, ethanol and oleic acid. Corr et al also teach inhalable formulations comprising one or more active agents including corticosteriods and a propellant and disclose that the preferred propellant is R-152a. As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have substituted Asmanex® HFA Drug label’s propellant, HFA 227 with the HFA 152a of Corr et al with a reasonable expectation of success as Corr et al disclose that 1,1-difluoroethane (HFA 152a) is preferred.  
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
It also would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sequeira et al because Sequeira et al teach formulations comprising mometasone furoate and formoterol fumarate, ethanol, oleic acid or polyethylene glycol and an HFA propellant for inhalation and wherein the said formulations are stable for months at a time and that the drugs form loose floccules in the propellant and does not exhibit a tendency to settle. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-2, 6, 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al (US 20140308214) in view of Asmanex® HFA Drug label (approved 1987 and revised on 4/2014), Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Malhotra et al teach pharmaceutical reparations comprising medicaments including glycopyrrolate and corticosteroids such as mometasone furoate (See [0045]). 
The formulations contain an HFC/HFA propellants including, one or more of HFA-134(a), HFA-227), and HFC-152a (1,1-difluoroethane) or combinations thereof and are administered via an MDI (See [0098] and [0101]). 
It is disclosed that the powder for inhalation may be suspended in a suitable liquid vehicle and packed in an aerosol container along with suitable propellants or mixtures thereof (See [0119]).
The said formulations may contain excipients including polyethylene glycol, polyvinylpyrrolidone, polysorbates, oleic acid, ethanol, etc, (See [0100]-[0101], [0109] and [0233]).  
Malhotra et al teach inhalable formulations comprising mometasone furoate, oleic acid, ethanol and an HFA propellant including HFA 152a, but lack a disclosure on a formulation consisting of a mometasone compound or a reason to select HFA 152a from the selection. The deficiencies are remedied by Asmanex HFA, Compressed Air Dusters and Environmental Concerns and/or UNFCCC.

Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials)’s teaching are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Asmanex HFA, and Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials) with Malhotra et al to arrive at the instant invention. It would have been obvious to have combined the references because Malhotra et al teach inhalable suspension formulations comprising mometasone furoate, HFA 152a, ethanol, oleic acid, polyethylene glycol and/or poylvinypyrrolidone administered to a subject via a metered dose inhaler (MDI). Asmanex HFA disclose a suspension formulation consisting of mometasone furoate, HFA 227, ethanol and oleic acid for inhalation to a subject.  As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have made the Malhotra et al’s formulation with mometasone furoate as the only active agent because Asmanex HFA discloses such formulations as safe and effective.  
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-2, 6, 10-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Backstrom et al (6,932,962) and in view of Corr et al (WO 2012156711), Sequeira et al (US 20100143269), Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Backstrom et al teach aerosol formulations suitable for use in pressurised metered dose inhalers comprise a hydrofluoroalkane propellant, a medicament for inhalation and a surfactant (See abstract). The said hydrofluoroalkane (HFA) propellants for example 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227) and 1,1-difluoroethane (P152a) are today considered to be the most promising new propellants. Not only are they environmentally acceptable, but they also have low toxicity and vapor pressures suitable for use in aerosols (See col. 1, lines 40-46 and col. 2, lines 39-42).
Disclosed is a pharmaceutical aerosol formulation wherein the formulation comprises a propellant selected from the group consisting of 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227), or 1,1-difluoroethane (P152a). Also   disclosed and claimed is a metered dose inhaler comprising the formulation comprising 1,1-difluoroethane (P152a) (See claims 4 and 40).
The said formulations for inhalation may also comprise a surfactant selected from a C8 -C16 fatty acid or salt thereof, a bile salt, a phospholipid or an alkyl saccharide. In addition to medicament, propellant and surfactant, a small amount of ethanol (normally up to 5% but possibly up to 20%, by weight) may be included in the said formulations (See col. 2, lines 3-15 and 47-54).
The said medicament is selected from the group consisting of a β.2-adrenoreceptor agonist, an anticholinergic bronchodilator, and a glucocorticosteroid, including mometasone or a salt thereof (See col. 2, lines 54-67 and claim 12). 
The active agents can be micronized and in a suspension form. Micronised active agents mixed with excipients and propellants are added to a plastic coated glass bottle and sealed with a metering valve (See at least Examples, 1-4 and claims 1 and 37-39).
Backstrom et al teach compositions comprising mometasone, R-152a, surfactant and ethanol, but lack a specific disclosure on the amount of the propellant, the surfactant and settling time. These are disclosed by Corr et al, Sequeira et al, compressed air dusters and/or UNFCCC. 

Corr et al, Sequeira et al, Compressed Air Dusters and Environmental Concerns and UNFCCC (Global Warming Potentials)’s disclosures are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Sequeira et al, Corr et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) with that of Backstrom et al to arrive at the instant invention. It would have been obvious to do so because Backstrom et al teach inhalable suspension formulations comprising an active agent such as mometasone or a salt thereof and wherein the propellant may be HFA 134a, HFA 227 or 1,1-difluoroethane (HFA 152a). Corr et al also teach inhalable formulations comprising one or more active agents including corticosteriods and a propellant and disclose that the preferred propellant is R-152a. As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have substituted Wan et al’s propellant, HFA 227 with the HFA 152a of Corr et al with a reasonable expectation of success as Corr et al disclose that 1,1-difluoroethane (HFA 152a) is preferred.  
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
It also would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sequeira et al because Sequeira et al teach formulations comprising mometasone furoate and formoterol fumarate, ethanol, oleic acid or polyethylene glycol and an HFA propellant for inhalation and wherein the said formulations are stable for months at a time and that the drugs form loose floccules in the propellant and does not exhibit a tendency to settle. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6, 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 11, 5-8, 11, 13, 20, 26, 29, 31, 34, 39, 41-42, 45, 144-145 of copending Application No. 15/781,060 (US 20180264007) in view of Asmanex® HFA Drug label. 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Asmanex® HFA Drug label.
Examined claims are drawn to a composition comprising at least a mometasone compound and a propellant comprising R-152a, and a surfactant including oleic acid. Further claims also add ethanol to the formulations. 
Reference claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, at least one formoterol compound and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is a suspension form.  Depending claims recite adding a surfactant or ethanol.    
Specifically, the difference is that the reference claims require a mometasone compound and formoterol, while examined claims require the mometasone compound as the sole active agent. This however is obvious in view of Asmanex® HFA Drug label which disclose an inhalable formulation comprising mometasone furoate, ethanol, oleic acid and HFA 227. As such one of ordinary skill in the art would have been more than motivated to have selected mometasone as the only active agent for the said formulations with reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 6, 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11, 14, 19-24 of copending Application No. 16/565,226 (US 20190388438) in view of Asmanex® HFA Drug label. 
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Asmanex® HFA Drug label. 
Examined claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, a propellant component comprising 1,1-difluoroethane (R-152a) and a surfactant. A depending claim add ethanol.    
Reference claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dehydrate, a propellant comprising 1,1-difluoroethane (R-152a) and a surfactant including oleic acid. Further claims also add ethanol to the formulations. 
Specifically, the difference is that the examined claims do not recite formoterol fumarate dihydrate, while reference claims require mometasone and formoterol fumarate dihydrate. This however is obvious in view of Asmanex® HFA Drug label which disclose an inhalable formulation comprising mometasone furoate, ethanol, oleic acid and HFA 227. As such one of ordinary skill in the art would have been more than motivated to have selected mometasone as the only active agent for the said formulations with reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osborn et al (6,432,415).
Osborn et al teach bioadhesive formulations to deliver, for both local and systemic effects, a wide variety of drugs of varying degrees of solubility. These formulations can be gels or aerosols and comprise a solvent system comprising a volatile solvent and water, a solubilizing agent or a dispersing agent, or a mixture thereof, and a pharmaceutical (See abstract).
It is disclosed that there is an unexpected increase in solubility of Propellant 152a which is particularly advantageous for aerosol formulations comprising Propellant 152a because this reduces the need for using high amounts of ethanol to dissolve the Propellant (See Col.8, lines 56-67 and col. 9, lines 1-10).  
In one aspect, the propellant is 1,1-difluoroethane also known as Propellant 152a, commercially available under the trade mark DymelRTM (See Col. 6, lines 27-34). 
Pharmaceutical active agents include steroidal anti-inflammatory agents and adrenergics, etc, (See Col. 12, line 32 to Col. 13, line 10).  

Finch et al (US 20140248357). 
Finch et al teach a composition for treatment of inflammatory respiratory disease by inhalation comprising a glitazone enantiomer (See abstract and [0018]). The said compositions may be used in combination with other drugs that are used in the treatment or suppression of the diseases or conditions for which present compounds are useful (See [0046]). Suitable therapeutic agents include beclomethasone dipropionate, fluticasone propionate, formoterol fumarate, mometsaone furoate, etc, (See [0047] and [0050]). 
Finch et al also disclose that for delivery by inhalation, the active compound is preferably in the form of microparticles. These may be prepared by a variety of techniques, including micronisation. Hence the average particle size is denoted as equivalent d50. For inhaled use a d50 of less than 10 microns, preferably less than 5 microns is desired (See [0053]). 
Finch et al state that the said composition may be prepared as a suspension for delivery from an aerosol in a liquid propellant, for example for use in a pressurised metered dose inhaler (PMDI). Propellants suitable for use in a PMDI are known to the skilled person, and include HFA-134a, HFA-227 (See [0054]). 
The compositions may be dosed as described depending on the inhaler system used. In addition to the active compounds, the administration forms may additionally contain excipients, such as, surface-active substances, preservatives, flavorings, fillers, etc, (See [0058]). 

Response to Arguments
Applicant's arguments filed 02/22/22 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s first argument is regarding the rejection of claims under obviousness over Asmanex HFA in view of Corr et al ‘711, Sequeira, Compressed air dusters and/or UNFCCC. Applicant argues that Asmanex HFA does not teach HFA-152a and Corr et al ‘711 does not teach mometasone. Applicant argues that the pharmaceutical compositions taught in Asmanex HFA and Corr ‘711 include different chemical species and examiner has failed to articulate with any underlying factual underpinnings, why a BDP+FP pharmaceutical composition in HFA-152a would have motivated one skilled in the art to both select HFA-152a and replace HFA 227 used in vastly different composition (See Remarks, pages 6-7). 
The above argument is not persuasive. Asmanex HFA is a drug lable for a formulation that comprises HFA 227. There is no recitation that HFA 227 is most suitable or superior or that other HFA propellants would not be suitable. On the other hand, Corr ‘711 is drawn to a formulation that comprises HFA 152a, and “at least one drug selected from the group consisting of beclomethasone dipropionate (BDP) and fluticasone propionate (FP)” (See at least the abstract). The recitation, by definition encompasses other and unrecited components including other active agents. Furthermore, Corr et al provides the motivation to one of ordinary skill in the art by stating that “Although R-134a and R-227ea have low ozone depletion potentials (ODPs), they have global warming potentials (GWPs), 1430 and 3220 respectively, that are now considered to be too high by some regulatory bodies, especially for dispersive uses when they are released into the atmosphere” and that “Although the proposed alternatives to R-134a have a low GWP, the toxicological status of many of the components, such as certain of the fluoropropenes, is unclear and they are unlikely to be acceptable for use in the MDI sector for many years, if at all”. In addition to the teaching of Corr ‘711, the Compressed air dusters and/or UNFCCC both provided added motivation to one of ordinary skill in the art to substitute Asmanex HFA’s propellant with HFA 152a. 
Applicant further argues that one of ordinary skill in the art would not be motivated to substitute HFA 227 of Asmanex HFA because of the polarity problems which would have been expected to result in a r less stable formulation. Applicant points to the Declaration for support (See Remarks, page 7). 
The above argument is not persuasive because Corr et al ‘711 specifically discloses that the HFA 227 and HFA 134 result in environmental issues and that “they are unlikely to be acceptable for use in the MDI sector for many years, if at all”. Thus, one of ordinary skill in the art is given reasons to replace HFA 227 or HFA 134 with HFA 152a. Additionally, one ordinary skill in the art would have been more than capable of correcting any problems that may have raised from higher polarity of HFA 152a. 
Applicant then argues that Sequeira teaches away because it teaches HFA 227 and HFA 134 as replacing CFCs and states problems with polarity of such HFAs. Applicant state that Sequeira discloses that HFA as a propellant provides a surprising result a carrier is not necessary and that all examples use HFA 227 (See Remarks, pages 8-9). 
 This argument is also not found persuasive. Firstly, Sequeira is relied upon for its disclosure on settling time of a suspension in an HFA propellant. Secondly, Sequeira discloses that if there is a tendency to settle, a surfactant can be added to reduce the tendency and to form a stable suspension. There is nor evidence that the teaching is related to CFCs or HFA 227 only.
Furthermore, regarding the argument of teaching away from the claimed invention by Sequeira, the courts have held that “In order to teach away, the prior art reference must “criticize, discredit, or otherwise discourage” the claimed invention. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). We do not find that to be the case here. In particular, Sequiera discloses compositions comprising HFAs including HFA 227 and HFA 134. There is no mention of HFA 152a. As such, there cannot be a teaching away when HFA 152a is not disclosed. 
Regarding the teaching of Compressed air dusters and UNFCCC, Applicant argues that they do not cure the deficiencies of Asmanex HFA and Corr et al ‘711 (See Remarks, page 9). 
The above argument is also not found persuasive.  As stated in the rejection, both Compressed air dusters and UNFCCC provide additional motivation to one of ordinary skill in the art to select HFA 152a as the propellant of choice for aerosol formulations.  
Next Applicant points to unexpected results as evidence for patentability of the examined claims over prior art. Applicant argues a showing of improved chemical stability of HFA 152a compared to formulations comprising HFA 227 or HFA 134 (See Remarks, page 10). 
The above argument is neither found persuasive nor sufficient to overcome the rejection. The rejections clearly show that it would have been obvious to one of ordinary skill in the art to substitute HFA 227 or HFA 134 with HFA 152a. The chemical stability is a property of the combination, which one of ordinary skill in the art would have realized after following the guidance of the prior art. In this regard the courts have held that “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
   Additionally, even if the improved stability was an advantage of the claimed formulation that prior art did not recognize, the prior art provided sufficient motivation and reason for the substitution of HFA 152a for HFA 227.  There is no requirement that the prior art provides the same motivation. It has been held that, “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR International Co. v. Teleflex Inc., 550 U.S. USPQ2d 1385, 1397 (2007).
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The above rejections are under obviousness. “In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” MPEP § 2141. 
Regarding the teaching of Backstrom et al, Applicant argues that Backstrom et al teach specific classes of surfactants for their formulations and teach that other surfactants commonly used with prior art formulations are not necessarily suitable for the new generation of propellants. Applicant argues that “Backstrom does not teach the surfactant component as recited in amended independent claim 1 (“polyvinylpyrrolidone, polyethylene glycol surfactants and oleic acid” as recited in amended independent claim 1 are not “a C8-C16 fatty acid or salt thereof, a bile salt, a phospholipid or an alkyl saccharide” as taught by Backstrom)” (See Remarks, page 13).

The above arguments are not persuasive. Backstrom et al teach inhalable formulations comprising an active agent including mometasone, an HFA propellant, ethanol and a surfactant selected from the groups of compounds listed. Backstrom also states that “the surfactants commonly used with the CFC formulations are not necessarily suitable for use with the new generation of propellants”. (See Col. 1, lines 46-48). The new generation of propellants include HFA 227, HFA 134 and HFA 152a. 
Backstrom et al also disclose that the formulations may comprise other ingredients if desired, such as adjuvants, carriers, etc (See col. 3, lines 20-24). Furthermore, Backstrom et al disclose that “An acceptable suspension is characterised by one or more of slow settling or separation, ready re-dispersion, little flocculation, and absence of crystallisation or morphology changes, such that the dispersion is sufficiently stable to give a uniform dosing. A good dispersion is even more stable” (See col. 4, lines 16-21).
Sequeira et al also teach inhalable formulations comprising corticosteroids including mometasone furoate, HFA propellants and suitable surfactants including oleic acid and polyethylene glycol and state that the formulations do not exhibit a tendency to settle. As such one of ordinary skill in the art having possession of both references would have easily recognize the similarities in their teachings and goals and combine the adjuvants of Sequeira et al with that of Bakstrom et al with a reasonable expectation of success. 
Applicant’s next argument is that Backstrom teach multiple active agents, combinations, propellants and mixtures. Applicant then argues that “Only by using hindsight and using the claimed invention as a roadmap to piece together various elements of the cited references, could the Examiner have selected in the way the Examiner proposed and allegedly arrived at the claimed invention” (See Remarks, pages 15-16). 
The argument is not persuasive because Backstrom et al teaching other active agents and other propellants for the disclosed inhalable formulations is not a teaching away. The fact is that Backstrom et al teach an embodiment wherein the formulations may comprise mometasone, HFA 152a, ethanol and surfactant. In other words, the claimed formulations were envisioned and disclosed by Backstrom et al. While Backsrtom et al do provide an embodiment wherein the propellant can be HFA 152a and can be the only propellant in the formulation, i.e. it will be present at 100% and thus meeting the limitations of the claim, we also rely on the teaching of Corr et al that teach the advantages of including HFA 152a as the propellant for the disclosed inhalable formulations and that the propellant can be present in at least 98% or 99%. Additionally, we bring in another motivation as Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) also disclose that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. As such it has clearly been demonstrated that prior art motivates one of ordinary skill in the art to select HFA 152a for inhalable formulations with good results and care for the environment. 
Applicant then argues that “Backstrom discloses an extremely large genus of formulations, including hundreds and thousands, if not more, of species. However, Backstrom does not provide any express or other teachings to select the specific propellant, surfactants and medicament out of numerous species” (See Remarks, page 16). 
Again, the argument is not found persuasive. Firstly, Backstrom et al do not disclose hundreds and thousands of medicaments and propellants. It is noted that contrary to Applicant’s recitation, Backstrom discloses one list of known and suitable active agents in one paragraph which include mometasone. Mometasone is also claimed as a preferred embodiment. Backstrom et al also name only 3 propellants, one of which is HFA 152a. Secondly, the prior art teaching more than claims cannot be an argument against the reference. Furthermore, the rejection is based on the obviousness criteria and is based on the combination of references. Backstrom teach 3 HFA propellants, Corr et al and Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials) also disclose that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than other HFA propellants and provide more than sufficient motivation to one of ordinary skill in the art to select R-152a as the suitable propellant. 
	Regarding the rejection of claims under obviousness type double patenting over co-pending Application Nos. 15/781,060 and 16/565,226 in view of Asmanex HFA, Applicant’s argument is that “the amended reference claims require “a drug component consisting of a) mometasone, mometasone furoate, or a combination thereof: and b) formoterol fumarate dihydrate.” In contrast, the pharmaceutical composition as recited in the present claims requires “a drug component consisting of mometasone, mometasone furoate, or a combination thereof.” The Examiner alleged that “one of ordinary skill in the art would have been more than motivated to have selected mometasone as the only active agent for the said formulations with a reasonable expectation of success” Office Action, p. 19 (emphasis added). The Applicant respectfully submits that the proposed modifications, however, defeats the purpose of the references invention to include two active pharmaceutical ingredients” (See Remarks, pages 18-20).  
	The above arguments are not persuasive. The rejection is based on obviousness. The rejections have clearly shown that the modifications to the examined claims would have been obvious to one of ordinary skill in the art over the reference claims in view of Asmanex HFA. The standard in obviousness is not whether the modifications defeat the purpose, but whether it would have been obvious. The prior art has clearly shown that mometasone furoate alone and in combination with formoterol are well known in pharmaceutical formulations for inhalation. 

Declaration under Rule 132 
Dr. Stuart Corr, a co-inventor of the instant Application has provided a Declaration under Rule 132 that is dated 02/22/22.  The Declaration meets the formal requirements.  In the most relevant part, the Declaration details the stability of the claimed formulation comprising mometasone or mometasone furoate and HFA 152a (R-152a) as well as surfactants and ethanol. 
A Declaration is due full consideration and weight for all that it discloses.   Declarations are reviewed for the following considerations:  1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).  
The relevant criterions here are Nos. 3 and 5, whether the Declaration is commensurate in scope with the scope of the claims and whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness.  
         The examiner has carefully reviewed the Declaration. Dr. Corr reviews the references individually and identifies what they teach and what they do not. Declarant also compares the HFA propellants, 227, 134 and 152a with regard to polarity and solubility.  Declarant states that “14. In summary, there is no data or teaching in Asmanex HFA Drug Label, Corr 711, Sequeira, Compressed Air Dusters and UNFCCC that would have led me or a skilled person to expect an improvement in the chemical stability of a pharmaceutical composition comprising “a drug component consisting of mometasone, mometasone furoate, or a combination thereof” of the presently claimed compositions when HFA-152a is used as the propellant rather than the conventionally used hydrofluorocarbon propellant 1,1,1,2,3,3,3- heptafluoropropane (HFA-227) that is described in Asmanex HFA Drug Label”. 15. “There are also reasons why I believe the skilled person would not have considered using HFA-152a as a replacement for the HFA-227 propellant that is used in the composition taught in Asmanex HFA Drug Label”. 17. “Thus, the expectation of those skilled in the art is that increasing the polarity of the propellant will result in a reduction in chemical stability of many inhalation formulations” and, 18. “HFA-152a is not only more polar than the traditional CFC propellants but is also known to be even more polar than both HFA-134a and HFA-227.” (See Declaration, pages 3-4). 
	Regarding criterion No. 3, whether the Declaration is commensurate in scope with the scope of the claims, the Declaration is not commensurate with the scope of claims. The claims are drawn to a pharmaceutical composition comprising an active agent, a propellant and a surfactant. The claimed composition is not required to be stable. Furthermore, Corr et al ‘711 teach that “There is a need for a MDI aerosol formulation that has a reduced GWP in comparison with R-134a and R-227ea, that has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives and with reduced irritancy.
According to a first aspect, the present invention provides for the use of a propellant consisting essentially of and preferably consisting entirely of 1 ,1- difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1 ,1 ,1 ,2-tetrafluoroethane (R-134a) is used as the propellant”. While, mometasone or mometasone furoate are not listed in the teaching of Corr et al ‘711, there is no evidence, argument or showing that mometasone would be more susceptible to the polarity problems of HFA 152a than beclomethasone or fluticasone.  
	Regarding criterion No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness, the rejections has relied on multiple references that provide motivation to one of ordinary skill in the art to choose HFA 152a as the propellant for the claimed formulations for inhalation. We have shown that the argument of superiority in terms of stability is neither commensurate with the scope nor persuasive. However, even if there was an unexpected improved stability from combining HFA 152a with mometasone or other active agents, the fact that the prior art teach and motivate one of ordinary skill in the art to choose HFA 152a is sufficient to reject the claims under obviousness. “In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” MPEP § 2141. As the references show Corr et al ‘711, Compressed Air Dusters and UNFCCC motivate one of ordinary skill in the art to substitute Asmanex HFA’s propellant. 
	Accordingly, the Declaration is insufficient to overcome the rejections of record or to place the claims in condition for allowance. 

Claims 1-2, 6, 10-18 are rejected. Claims 5 and 7 are withdrawn.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                 /Mina Haghighatian/